

106 S4881 IS: To extend the authorization for the Erie Canalway National Heritage Corridor Commission.
U.S. Senate
2020-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4881IN THE SENATE OF THE UNITED STATESNovember 9, 2020Mrs. Gillibrand (for herself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo extend the authorization for the Erie Canalway National Heritage Corridor Commission.1.Erie Canalway National Heritage Corridor Commission ExtensionSection 804(j) of the Erie Canalway National Heritage Corridor Act (54 U.S.C. 320101 note; Public Law 106–554; 114 Stat. 2763A–299; 123 Stat. 1294) is amended by striking shall terminate and all that follows through the period at the end and inserting shall terminate on September 30, 2034.. 